McEWEN, Judge,
concurring:
I concur in the excellent opinion of my learned and distinguished colleague, Judge John P. Hester, and, of course, his conclusion that the order granting a new trial should be reversed. Since I differ, however, so strongly with the decision to grant a new trial, even though I commend the abundance of concern of the distinguished Philadelphia Common Pleas Court Judge Theodore B. Smith for the proper protection of the defendant, it seems preferable that I express my reasons for reversing the order that a new trial be granted.
Appellant, in the post-verdict motions filed by present counsel, claims that trial counsel was ineffective for failing to locate, interview and subpoena William Curtis and that, as a result, a new trial should be granted. The Common Pleas Court granted that request for a new trial even though post-verdict motions counsel:
(1) failed to show that William Curtis was available for presentation by trial counsel as a defense witness in the initial trial;
(2) failed to himself produce William Curtis at the post-verdict proceedings;
(3) failed to otherwise demonstrate that the testimony of William Curtis would have been helpful to the defense;1
(4) failed to demonstrate that William Curtis would be available for use as a defense witness at a subsequent trial.
*42Rather, as the brief of the district attorney notes “the only evidence presented at the post-verdict stage concerning Curtis’ potential testimony was the statements he gave the police.” (Brief of appellee at p. 13). A review of the two statements made by Curtis to the police on the day of the murder demonstrates that presentation of William Curtis as a witness would have been an exercise in futility.
The first written statement Curtis gave to the police, dated July 6, 1975, 8:55 a.m., indicates that the tall light skinned male (a description which matched that of the co-defendant appellant) shot the victim. Curtis further stated that the tall light skinned male threw the shotgun into the kitchen and then ran out the door with the other individual described as a “little black dude” who was said to be “standing in the door with a handgun.” The second written statement taken by the police from William Curtis on the same date at 12:15 p. m. indicates that Curtis “did not see anybody fire a gun at Jimmy, but the tall light skinned (sic) had a shotgun and hit me across the knees with it.” This second statement indicates that Curtis heard the shot but did not see who fired the shot as he said in the statement, “I think the guy with the shotgun shot Jimmy, but I am not sure.” The second statement also indicates that Curtis did not see the shorter man holding a gun.
When an appellant contends he was denied effective assistance of counsel, the task of this court encompasses first a determination of whether the claim that inspires the contention of ineffectiveness has arguable merit and only then, if we determine the claim has such arguable merit, do we determine if the course of representation conducted by counsel had some reasonable basis designed to effectuate the interest of the client.
The failure of trial counsel to present a possible witness is not per se ineffective assistance of counsel. Commonwealth v. Rhodes, 272 Pa.Super. 546, 416 A.2d 1031 (1979); Commonwealth v. Charleston, 251 Pa.Super. 311, 380 A.2d 795 (1977). The failure of defense counsel to call a possible witness does not constitute ineffective assistance of counsel *43absent some positive demonstration that the testimony would have been helpful to the defense. Rhodes, supra: Charleston, supra. See Commonwealth v. Abney, 465 Pa. 304, 350 A.2d 407 (1976); Commonwealth v. Twiggs, 460 Pa. 105, 331 A.2d 440 (1975); Commonwealth v. Pittman, 295 Pa.Super. 234, 441 A.2d 436 (1982); Commonwealth v. Burrell, 286 Pa.Super. 502, 429 A.2d 434 (1981).
When we explore the question of whether the testimony of the absent witness would have been of value and helpful to the defense, we must consider: (1) the testimony of the absent witness would not ultimately have been of value, whatever the nature of his testimony, in view of the conflict which existed between the two statements that he had made to police on the day of the murder and in view of the fact that in the second of those two statements he indicated that he did not see the actual shooting; (2) the testimony of the two eyewitnesses to the shooting that appellant was the individual who shot the victim; (3) the testimony of the co-defendant of appellant which implicated appellant; (4) the testimony of the medical examiner that the fatal shot was fired from a .32 caliber gun (the weapon in the possession of defendant) and not a shotgun (the weapon in the possession of co-defendant); (5) the admission by appellant himself at the murder scene that he shot the victim when he stated to the sister of the victim (who was an eyewitness to the shooting) that, “I am sorry Shirley. I didn’t know that was your brother. I had to hurt somebody.” (N.T. 282).
It is clear beyond doubt that, even if the absent witness could have been found and presented as a witness during the defense, his testimony would not have been helpful or of value to the defendant. Therefore, we cannot say appellant was denied the effective assistance of counsel at trial and concur with the decision of the majority to reverse the Order granting appellant a new trial. See Commonwealth v. Warner, 277 Pa.Super. 598, 419 A.2d 1312 (1980); See also Commonwealth v. Ashley, 277 Pa.Super. 287, 419 A.2d 775 *44(1980). (The bare assertion of appellant that trial counsel was ineffective for failing to call a witness did not entitle appellant to post-conviction relief where the PCHA petition failed to indicate whether the witness was available to testify and further neglected to mention what the nature of the testimony would be); Commonwealth v. Bandy, 494 Pa. 244, 431 A.2d 240 (1981) (defendant was not denied effective assistance of counsel in entering a plea of guilty to murder and related charges even though counsel failed to interview witnesses to stabbing-murder and instead relied upon the apparent strength of the prosecutor’s file where statements of witnesses and co-conspirators were extremely damaging and defendant did not claim the existence of a possible defense which counsel failed to explore); Commonwealth v. Hoyle, 274 Pa.Super. 220, 418 A.2d 376 (1979) (defendant was not denied the effective assistance of counsel by attorney’s failure to interview potential witnesses because of the strength of the Commonwealth’s evidence based on the testimony of five eyewitnesses who directly implicated the appellant in the crime).
Our analysis of the facts of this case and the applicable principles of law compels the conclusion that the Order granting a new trial should be reversed. As a result, I need not here consider or discuss whether the failure of a defendant to testify at the trial is a factor to be weighed when a court in subsequent PCHA proceedings scrutinizes a claim of ineffective counsel.
I would reverse the Order of the Common Pleas Court granting a new trial, deny the motion for a new trial and direct the defendant to forthwith appear for the imposition of sentence upon the charge of murder in the second degree, the charges or robbery and the charge of possession of an instrument of crime.
SHERTZ, J., did not participate in the decision of this case.

. Defense counsel further alleged that trial counsel was ineffective for failing to introduce at the trial of appellant the transcript of the testimony of William Curtis in the trial of appellant’s co-defendant Donald Griffin. However, present counsel did not establish at the post conviction hearing whether William Curtis actually testified in the trial of the co-defendant of appellant, nor did he produce any transcript of the testimony taken in that trial to substantiate his claim.